DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “valve plates ha[ving] a fan-blade structure or a quincunx-shaped structure,” as recited in claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ezure et al. (US 4,890,822) in view of Schwarz (DE 2227139) (machine translation attached).
Regarding claim 11, Schwarz discloses a shock absorber (see Abstract, FIG. 3), comprising: a sleeve (2)  having a first chamber (13); and a plunger (3) which is slidably inserted into the first chamber of the sleeve (see FIG. 3; see also col. 3, lines 1-8); the plunger is provided therein with a second chamber (28) which is provided with a plurality of damping holes at an end near the liquid capsule (see FIG. 3, damping-force-generating-means (24) comprises a plurality of holes covered by valve plates; see also col. 3, lines 32-35), and the second chamber is filled with a fluid (see col. 3, lines 37-41); wherein the shock absorber further comprises at least one valve plate group comprising at least one a valve plate (see FIG. 3, damping-force-generating-means (24) comprises a plurality of holes covered by valve plates; see also col. 3, lines 32-35), the valve plate group covering at least one of the damping holes (see FIG. 3, damping-force-generating-means (24) comprises a plurality of holes covered by valve plates; see also col. 3, lines 32-35); and wherein the valve plate group is capable of opening or closing the damping hole as the fluid flows (see col. 4, lines 39-56).  
Ezure does not disclose that the first chamber is provided therein with a liquid capsule, and an open end of the liquid capsule is fixedly connected to the plunger.
Schwarz teaches a shock absorber (see machine translation, ¶ 0001; see also FIG.), comprising a sleeve (2) having a first chamber (see FIG.), and a plunger (6, 7, 10, 11) slidably inserted into the first chamber (see FIG.); wherein the first chamber is provided with a liquid capsule (3), an open end of the liquid capsule is fixedly connected to the plunger (see machine translation, ¶ 0004).
It would have been obvious to combine the liquid capsule of Schwarz with the device of Ezure to eliminate the need for seals, which may leak over time (see e.g. machine translation, ¶¶ 0002, 0003), thereby improving the service life of the damper.  
Regarding claim 12, Ezure discloses that the end of the second chamber near the liquid capsule is fixedly connected to or integrally provided with a partition (see FIG. 3; body of (24) forms partition), and the plurality of damping holes are disposed on the partition (see FIG. 3, holes extend through body of (24)).  
Regarding claim 13, Ezure discloses that a thickness of the valve plate group gradually decreases from a center to an edge thereof (see FIG. 3, lower valve plate group decreases in thickness). 
Regarding claim 14, Ezure discloses that the valve plate group comprises a plurality of valve plates (see FIG. 3), and the plurality of valve plates are stacked with each other in a direction away from the partition (see FIG. 3).  
Regarding claim 15, Ezure discloses that a surface area of each valve plate in the valve plate group gradually decreases in a direction away from the partition (see FIG. 3).  
Regarding claim 16, Ezure discloses that a projection of each of the valve plates in the valve plate group on the partition covers at least one of the damping holes (see FIG. 3).  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ezure et al. (US 4,890,822) and Schwarz (DE 2227139), as applied to claim 11 above, and further in view of Bourcier de Carbon (US 3,134,460).
Regarding claim 17, Ezure does not disclose that each of the valve plates has a fan-blade structure or a quincunx-shaped structure.  
Bourcier de Carbon teaches a shock absorber (see col. 1, lines 10-14) comprising a valve plate group comprising at least one valve plate (a’), wherein each of the valve plates has a fan blade structure (see FIG. 2).
It would have been obvious to configure the valve plate of Ezure to have a fan blade structure to provide a simple way of restricting flow in a first direction (see e.g. FIG. 2, hole (30) is substantially covered by plate (a’), thereby restricting flow), while allowing flow in a second direction (see e.g. FIG. 2, holes (35, 37) are substantially uncovered), thereby providing different damping forces during compression and expansion of the damper.  
Regarding claim 18,  Ezure discloses that the shock absorber comprises two said valve plate groups, and the two valve plate groups are disposed at two sides of the partition respectively (see FIG. 3, valve plates are located on both sides of body of (24)).  
Regarding claim 19, Ezure discloses that the valve plate group is provided with a through hole (see FIG. 3), and the valve plate group is connected to the partition via a fastener passing through the through hole (see FIG. 3).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ezure et al. (US 4,890,822) and Schwarz (DE 2227139), as applied to claim 12 above, and further in view of Fuse (US 5,207,081).
Regarding claim 20, Ezure does not disclose a laundry treatment device.  
Fuse teaches a laundry treatment device (see Abstract, FIGS. 1-4), comprising a housing (1) and a washing drum (2) disposed in the housing, the washing drum being supported in the housing through a plurality of shock absorbers (5).  
Fuse does not disclose that at least one of the shock absorbers is the shock absorber according to claim 11.
It would have been obvious to replace the shock absorber of Fuse with the shock absorber of claim 11, above, to utilize a damper that is not susceptible to leaks (see e.g. Ezure, col. 1, lines 37-51; see also Schwarz, machine translation, ¶¶ 0002, 0003).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

June 13, 2022